Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Response to Arguments
Regarding the objection and 35 USC 112, 1st, Applicant’s arguments, see Applicant’s remarks, filed 3/8/2021, have been fully considered and are persuasive.  The objection and 35 USC 112, 1st rejection of claims 58,44-58 has been withdrawn. 
Regarding the prior art rejection, Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
The applicant contends 
Claims 44-58 are rejected as obvious in view of Oksman and Miltin. This rejection is respectfully traversed.
Oksman discloses a system that "involves communication systems and methods for adaptive adjustment of a DSL or other communication systems, in which impulse noise on a communication channel is monitored during the communication service, and impulse noise protection is selectively adjusted according to the impulse noise without interrupting the communication service." (Col. 4, lines: 14+).
Oksman discloses an invention that is directed to adjusting DSL communication during Showtime. In fact, Oksman states that initialization is too short to observe impulse noise conditions. (See Col. 3, lines 60+) For at least this reason, all of Oksman's embodiments relate to operations that occur after the DSL initialization and once the DSL service has already begun (See, at least, Figures 2, 3, 6, 7A and the associated description - (Fig. 2 “Begin DSL 
For at least this reason, Oksman does not disclose transmitting or receiving any messages during initialization as recited in each of the claims. Withdrawal of the rejection is respectfully requested.

	The examiner disagrees. The claimed language recites “a transmitter capable of transmitting a first message during initialization, wherein the message indicates the repetition rate; the receiver further capable of receiving a second message during initialization ….” Such limitation does not specify when initialization is performed or provide language further defining the boundaries of the term “initialization”. As a result of the lack of specified boundaries to the term “initialization”, the claimed language does not indicate “transmitting of a first message …” and “receiving a second message …” is performed during setting a starting position, value or configuration or starting values at the beginning of a program or subprogram.
The dictionary definition of the term “initialize” states “to set (something, such as a computer program counter) to a starting position, value or configuration” (https://www.merriam-webster.com/dictionary/initialize)  as well as “to set (variables, counters, switches, etc.) to their starting values at the beginning of a program or subprogram” (https://www.dictionary.com/browse/initialize). The term “initialization” is the state or noun of the term “initialize” as indicated above. Such definition indicates the limitation merely recites “transmitting a first message …” and “receiving a second message …” must occur during a period where parameters or configuration or values are set to starting values at the beginning of a program or subprogram.  
Oksman et al discloses “In the method 50 of Fig. 2, DSL service begins at 52, and impulse noise is monitored at 54 during the DSL service. It is noted at this point that the impulse noise monitoring, analysis, and selective protection parameter adjustment techniques of the present information may be employed alone or in combination with pre-DSL service parameter adjustments or initialization routines such as those described above.” (Col. 10, lines 41-50) The highlighted portion clearly indicates the performance of Fig. 2 can occur during initialization routines.
Furthermore, Fig. 3 shows monitoring and adjusting the impulse noise protection in order to reduce errors in data transfer. Based on the definition of “initialize” and “initialization”, such monitoring and adjustment of the impulse noise protection sets the parameters or configuration or value to a starting point, specifically to begin or start of or communication between the two DSL modems. Fig. 3, label 106 monitors data transfer errors, which indicates label 120 adjusting of the FEC/IL/codeword size parameters to increase impulse noise protection occurs prior to communication and during continuous training or initialization period as shown in Fig. 3. 

Oksman also has no disclosure of a repetition rate of DMT symbols as claimed. The Office Action cites several places where Oksam discusses FEC redundancy, but nowhere does Oksman disclose repeating DMT symbols, let alone "transmitting a first message during initialization, wherein the message indicates the repetition rate" or “receiving a second message during initialization, wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message.”

The examiner disagrees. Fig. 1, label 4,22 clearly indicates communication between the two DSL modems. Oksman discloses “In the illustrated system 2, the first modem 10 is a subscriber modem that may be located in a residential home and the second modem 30 is located at a DSL service provider. Data is transferred in both directions along the channel 4, wherein the subscriber modem 10 transmits data to be received by the provider modem 30 and the provider modem 30 transmits data to be received by the subscriber modem 10. … the first modem 10 (specifically transceiver 18 
“As illustrated and described further below with respect to Figs. 2-5, based on the assessment of the impulse noise situation on the channel 4 for data received in the first modem 10, the analyzer 26 selectively recommends changes to the impulse noise protection to the local management system 22 (e.g., changes to FEC/IL parameters and codeword size in this example). The management system 22, in turn cooperatively interacts with the corresponding management system 42 of the second modem 30 to coordinate synchronized implementation of such changes of impulse noise protection parameters in the system 2 without interrupting the communication service. The management system 42, in turn, prompts the second modem 30 to provide time markers 44 for FEC and bit distribution changes to co-ordinate changes in the settings of both modems without service interruption on the channel 4.” (Col. 9, lines 28-42) 
Such disclosure indicates that transmission of a first message during initialization of the impulse noise protection parameters in order to update parameters to start additional communication. Such disclosure also indicates modem 30 institutes the changes of the new impulse noise protection parameters, which indicates DMT symbols of subsequent communication between the two modems will include repetition of DMT symbols in accordance of the updated or new impulse noise protection parameters.

At least on this further basis, withdrawal of the rejection is respectfully requested.
Mitlin at least fails to overcome the above-noted shortcomings, and further has no disclosure of "at least one DMT symbol in the second message comprises one CRC byte and no information bits."
The Office Action cites a portion of Mitlin that discloses RS coding with K RS symbols, a CRC field with C symbols and a redundancy field with R symbols. There is no mention of "DMT symbols" let alone "wherein at least one DMT symbol in the second message comprises one CRC byte and no information bit".
At least based on the above, and the fact that the claimed features are not taught, suggested nor disclosed in the references, whether viewed in isolation or in combination, withdrawal of the rejection is earnestly solicited.

	The examiner disagrees. The limitation does not specify what is constituted as an information bit, but merely states at least one DMT symbol of the message comprises one CRC byte. The office action clearly shows a combination of references discloses the recited limitation “wherein at least one DMT symbol in the second message comprises one CRC byte and no information bit”. Oksman discloses communication between the two DSL modems once modem 30 institutes the changes or new impulse noise protection parameters. (Col. 6, lines 46-67, Col. 7, lines 1-9) Col. 11, lines 45-61 discloses impulse noise protection correlates with the number of FEC redundancy bytes and Col. 1, lines 30-49 discloses DMT modulation. This indicates communication between the two DSL modems is performed using DMT symbols via DMT modulation and includes FEC redundancy bytes.
Although Oksman does not disclose the message or communication between the two DSL modems includes at least one DMT symbol “comprises one CRC byte and no information bit”, Mitlin discloses a DSL service using DMT signal to transmit data. “Each DMT symbol bears information in an array of zeros and ones, which has several bi-sized sub-arrays. Each sub-array corresponds to a QAM waveform representing a 2^bi point constellation. … ” (Col. 2, lines 19-45) Col. 18, line 63 discloses “Data transmission between two DMT modems uses a Reed Solomon (RS) code for FEC in 

With all objections and rejections having been overcome, Applicant respectfully submits the application is in condition for allowance.
	
The examiner disagrees. Based on the rebuttal above, the previous office action stands as stated. A copy is provided below including consideration of new claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 44-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oksman et al (US Publication No.: 7630489) in view of Mitlin (US Patent No.: 7263130).
Claim 44, Oksman et al discloses
	a receiver capable of determining a repetition rate for DMT (discrete Multitone Modulation) symbols (Fig. 1, label 10 as the receiver (Col. 6, lines 60-67). Label 24,26,22 determines the impulse protection value or repetition rate for symbols. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.);
	a transmitter capable of transmitting a first message during initialization (Fig. 1, label 22,42 are coordinate changes in the parameters needed by the modems and channel 4 allows communication between the two modems. Fig. 2,3-5, Col. 10, lines 41-50 discloses message exchanging during initialization.), wherein the message indicates the repetition rate (Col. 9, lines 29-40. Col. 7, lines 10-33, Col. 9, lines 43-67 discloses monitoring the impulse noise and adjusting the impulse noise production. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.);

	wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message (Col. 7, lines 10-43,50-67,Col. 8, lines 1-30 discloses the receiver receives the message from modem 30. Fig. 1, label 42,44,38,34 indicates the second message is generated according to the impulse noise production and parameters as adjusted by label 22,42. Col. 7, 10-30 discloses the number of FEC redundancy byte is based on the impulse noise protection. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.).
	Oksman et al disclose redundancy check via FEC redundancy bytes (Col. 11, lines 45-61), but fails to disclose wherein the message comprises a plurality of CRC (cyclic redundancy check) bits, and wherein at least one DMT symbol in the second message comprises one RC byte and no information bits. 
	Mitlin discloses a message or transmission signal comprises a plurality of CRC bits Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such disclosure indicates the transmission or message includes a plurality of CRC bits or CRC 
	Both Oksman et al and Mitlin discloses communication between 2 DMT modems (see above), hence it would be obvious to one skilled in the art at the time of the invention to modify Oksman et al’s transmission or message signal by incorporating CRC field with FEC as disclosed by Mitlin so to enable the receiver to correct distortion in the received signal, hence improving the receiver’s ability to decipher to the received message.
	Claim 45,49,60,64, Oksman et al discloses the receiver is capable of determining the repetition rate based on an INP (impulse noise protection) value. (Col. 7, lines 10-33, Col. 9, lines 43-67 discloses monitoring the impulse noise and adjusting the impulse noise production. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes.)
	Claim 46,50,61,65, Oksman et al discloses the receiver is capable of determining the repetition rate based on the impulse noise measurements. (Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes.)
	 Claim 47,51,62,66, Oksman et al discloses the receiver is capable of determining the repetition rate based on crosstalk measurements. (Col. 7, lines 10-35 discloses 
Claim 48, Oksman et al discloses
	a receiver capable of determining a repetition rate for DMT (discrete Multitone Modulation) symbols (Fig. 1, label 10 as the receiver (Col. 6, lines 60-67). Label 24,26,22 determines the impulse protection value or repetition rate for symbols. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.);
	a transmitter capable of transmitting a first message during initialization (Fig. 1, label 22,42 are coordinate changes in the parameters needed by the modems and channel 4 allows communication between the two modems. Fig. 2,3-5, Col. 10, lines 41-50 discloses message exchanging during initialization.), wherein the message indicates the repetition rate (Col. 9, lines 29-40. Col. 7, lines 10-33, Col. 9, lines 43-67 discloses monitoring the impulse noise and adjusting the impulse noise production. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.);

	wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message (Col. 7, lines 10-43,50-67,Col. 8, lines 1-30 discloses the receiver receives the message from modem 30. Fig. 1, label 42,44,38,34 indicates the second message is generated according to the impulse noise production and parameters as adjusted by label 22,42. Col. 7, 10-30 discloses the number of FEC redundancy byte is based on the impulse noise protection. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.).
	Oksman et al disclose redundancy check via FEC redundancy bytes (Col. 11, lines 45-61), but fails to disclose wherein the message comprises a plurality of CRC (cyclic redundancy check) bits, and wherein at least one DMT symbol in the second message comprises one RC byte and no information bits. 
	Mitlin discloses a message or transmission signal comprises a plurality of CRC bits Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such disclosure indicates the transmission or message includes a plurality of CRC bits or CRC 
	Both Oksman et al and Mitlin discloses communication between 2 DMT modems (see above), hence it would be obvious to one skilled in the art at the time of the invention to modify Oksman et al’s transmission or message signal by incorporating CRC field with FEC as disclosed by Mitlin so to enable the receiver to correct distortion in the received signal, hence improving the receiver’s ability to decipher to the received message.
Claim 52, Oksman et al discloses
	determining, by a receiver, a repetition rate for DMT (discrete Multitone Modulation) symbols (Fig. 1, label 10 as the receiver (Col. 6, lines 60-67). Label 24,26,22 determines the impulse protection value or repetition rate for symbols. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols. );
	transmitting, by a transmitter, a first message during initialization (Fig. 1, label 22,42 are coordinate changes in the parameters needed by the modems and channel 4 allows communication between the two modems. Fig. 2,3-5, Col. 10, lines 41-50 
	receiving, by the receiver, a second message during initialization (Fig. 1, label 42,44,38,34 generates the second message as a result of adjusting and updating the impulse noise protection and other parameters when 22,42 coordinate (Col. 8, lines 10-60) and transmits the signal or message to receiver of label 10. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.),
	wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message (Col. 7, lines 10-43,50-67,Col. 8, lines 1-30 discloses the receiver receives the message from modem 30. Fig. 1, label 42,44,38,34 indicates the second message is generated according to the impulse noise production and parameters as adjusted by label 22,42. Col. 7, 10-30 discloses the number of FEC redundancy byte is based on the impulse noise protection. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.).

	Mitlin discloses a message or transmission signal comprises a plurality of CRC bits Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such disclosure indicates the transmission or message includes a plurality of CRC bits or CRC field having a length of C symbols.), and wherein at least one DMT symbol in the transmission signal or second message comprises one CRC byte and no information bits (Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such indicates no information bits are added to the CRC field since such field has a length of C symbols dedicated to CRC. Since the CRC field has a length of C symbols, such discloses the field include one CRC byte.) 
	Both Oksman et al and Mitlin discloses communication between 2 DMT modems (see above), hence it would be obvious to one skilled in the art at the time of the invention to modify Oksman et al’s transmission or message signal by incorporating CRC field with FEC as disclosed by Mitlin so to enable the receiver to correct distortion in the received signal, hence improving the receiver’s ability to decipher to the received message.
Claims 53,56, Oksman et al discloses the determining of the repetition rate based on an INP (impulse noise protection) value. (Col. 7, lines 10-33, Col. 9, lines 43-67 discloses monitoring the impulse noise and adjusting the impulse noise production. Col. 
	Claims 54,57,58, Oksman et al discloses the determining of the repetition rate based on the impulse noise measurements. (Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes.)
Claim 55, Oksman et al discloses
	determining, by a receiver, a repetition rate for DMT (discrete Multitone Modulation) symbols (Fig. 1, label 10 as the receiver (Col. 6, lines 60-67). Label 24,26,22 determines the impulse protection value or repetition rate for symbols. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.);
	transmitting, by a transmitter, a first message during initialization (Fig. 1, label 22,42 are coordinate changes in the parameters needed by the modems and channel 4 allows communication between the two modems. Fig. 2,3-5, Col. 10, lines 41-50 discloses message exchanging during initialization.), wherein the message indicates the repetition rate (Col. 9, lines 29-40. Col. 7, lines 10-33, Col. 9, lines 43-67 discloses monitoring the impulse noise and adjusting the impulse noise production. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.);

	wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message (Col. 7, lines 10-43,50-67,Col. 8, lines 1-30 discloses the receiver receives the message from modem 30. Fig. 1, label 42,44,38,34 indicates the second message is generated according to the impulse noise production and parameters as adjusted by label 22,42. Col. 7, 10-30 discloses the number of FEC redundancy byte is based on the impulse noise protection. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.).
	Oksman et al disclose redundancy check via FEC redundancy bytes (Col. 11, lines 45-61), but fails to disclose wherein the message comprises a plurality of CRC (cyclic redundancy check) bits, and wherein at least one DMT symbol in the second message comprises one RC byte and no information bits. 
	Mitlin discloses a message or transmission signal comprises a plurality of CRC bits Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such disclosure indicates the transmission or message includes a plurality of CRC bits or CRC 
	Both Oksman et al and Mitlin discloses communication between 2 DMT modems (see above), hence it would be obvious to one skilled in the art at the time of the invention to modify Oksman et al’s transmission or message signal by incorporating CRC field with FEC as disclosed by Mitlin so to enable the receiver to correct distortion in the received signal, hence improving the receiver’s ability to decipher to the received message.
Claim 59, Oksman et al discloses
	a receiver capable of determining a repetition rate for DMT (discrete Multitone Modulation) symbols (Fig. 1, label 10 as the receiver (Col. 6, lines 60-67). Label 24,26,22 determines the impulse protection value or repetition rate for symbols. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.), during initialization (Fig. 2,3-5, Col. 10, lines 41-50);
	a transmitter capable of transmitting a first message during initialization (Fig. 1, label 22,42 are coordinate changes in the parameters needed by the modems and 
	the receiver further capable of receiving a second message during initialization (Fig. 1, label 42,44,38,34 generates the second message as a result of adjusting and updating the impulse noise protection and other parameters when 22,42 coordinate (Col. 8, lines 10-60) and transmits the signal or message to receiver of label 10. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.),
	wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message (Col. 7, lines 10-43,50-67,Col. 8, lines 1-30 discloses the receiver receives the message from modem 30. Fig. 1, label 42,44,38,34 indicates the second message is generated according to the impulse noise production and parameters as adjusted by label 22,42. Col. 7, 10-30 discloses the number of FEC redundancy byte is based on the impulse noise protection. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.).

	Mitlin discloses a message or transmission signal comprises a plurality of CRC bits Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such disclosure indicates the transmission or message includes a plurality of CRC bits or CRC field having a length of C symbols.), and wherein at least one DMT symbol in the transmission signal or second message comprises one CRC byte and no information bits (Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such indicates no information bits are added to the CRC field since such field has a length of C symbols dedicated to CRC. Since the CRC field has a length of C symbols, such discloses the field include one CRC byte.) 
	Both Oksman et al and Mitlin discloses communication between 2 DMT modems (see above), hence it would be obvious to one skilled in the art at the time of the invention to modify Oksman et al’s transmission or message signal by incorporating CRC field with FEC as disclosed by Mitlin so to enable the receiver to correct distortion in the received signal, hence improving the receiver’s ability to decipher to the received message.
Claim 63, Oksman et al discloses
	a receiver capable of determining a repetition rate for DMT (discrete Multitone Modulation) symbols (Fig. 1, label 10 as the receiver (Col. 6, lines 60-67). Label 24,26,22 
	a transmitter capable of transmitting a first message during initialization (Fig. 1, label 22,42 are coordinate changes in the parameters needed by the modems and channel 4 allows communication between the two modems. Fig. 2,3-5, Col. 10, lines 41-50 discloses message exchanging during initialization.), wherein the message indicates the repetition rate (Col. 9, lines 29-40. Col. 7, lines 10-33, Col. 9, lines 43-67 discloses monitoring the impulse noise and adjusting the impulse noise production. Col. 11, lines 45-61 discloses the impulse noise protection correlates with the number of FEC redundancy bytes. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and other parameters. Such continuous monitoring indicates initialization or initialization period continuously occurs.);
	the transmitter further capable of transmitting a second message during initialization (Fig. 1, label 42,44,38,34 generates the second message as a result of adjusting and updating the impulse noise protection and other parameters when 22,42 coordinate (Col. 8, lines 10-60) and transmits the signal or message to receiver of label 10. Fig. 7a,7b shows the continuous monitoring of the impulse noise protection and 
	wherein DMT symbols in the second message are repeated in accordance with the repetition rate indicated in the first message (Col. 7, lines 10-43,50-67,Col. 8, lines 1-30 discloses the receiver receives the message from modem 30. Fig. 1, label 42,44,38,34 indicates the second message is generated according to the impulse noise production and parameters as adjusted by label 22,42. Col. 7, 10-30 discloses the number of FEC redundancy byte is based on the impulse noise protection. Col. 1, lines 30-49 discloses modulating bits according to QAM constellation and DMT modulation. Such indicates the FEC redundancy bytes as mentioned in Col. 11, lines 45-61 are associated with symbols.).
	Oksman et al disclose redundancy check via FEC redundancy bytes (Col. 11, lines 45-61), but fails to disclose wherein the message comprises a plurality of CRC (cyclic redundancy check) bits, and wherein at least one DMT symbol in the second message comprises one RC byte and no information bits. 
	Mitlin discloses a message or transmission signal comprises a plurality of CRC bits Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such disclosure indicates the transmission or message includes a plurality of CRC bits or CRC field having a length of C symbols.), and wherein at least one DMT symbol in the transmission signal or second message comprises one CRC byte and no information bits (Col. 18, line 64 – Col. 19, line 15 discloses data transmission between two DMT modems uses FEC with CRC, wherein CRC field has a length of C symbols. Such indicates no information bits are added to the CRC field since such field has a length of 
	Both Oksman et al and Mitlin discloses communication between 2 DMT modems (see above), hence it would be obvious to one skilled in the art at the time of the invention to modify Oksman et al’s transmission or message signal by incorporating CRC field with FEC as disclosed by Mitlin so to enable the receiver to correct distortion in the received signal, hence improving the receiver’s ability to decipher to the received message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA WONG/Primary Examiner, Art Unit 2656